DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 9/30/2021.
3.	Claims 1-19 were previously cancelled. 
4.	Claims 21-22, 30-31, and 39 are currently cancelled. 
5.	Claims 20, 23-29, 32-38 are numbered accordingly and allowed herein. 
6.	This Office Action is made Notice of Allowance.

Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 9/30/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of submission relating to an updated title to the specification, the objection to the specification has been withdrawn herein. 



Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 7/28/2021 filed after the mailing date of the non-final office action on 7/8/2021 is in n compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
1.	Claims 20, 23-29, 32-38 are allowed herein and numbered accordingly.
2.	        As to Independent Claims 20, 29, and 38 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Islam et al. US 20180324753 discloses in Section [0008] a method by a UE obtaining information regarding configuration of one or more windows corresponding to one or more synchronization signal (SS) blocks for transmission of SI and monitoring within the one or more windows; Section [0010] UE obtaining configuration of one or more windows corresponding to one or more synchronization signal (SS) blocks for transmission of downlink control information-DCI (i.e. carried via PDCCH) and monitoring within the one or more windows;  Section [0106] SI window is defined by start times and end times; the prior art, AGIWAL et al. US 20170273058 discloses in Section [0050] The downlink control information (DCI) is transmitted by the base station (BS) using beamforming/beams and transmits in subframe/TTI/time slot the UE monitors the subframes/TTIs/time slots for receiving downlink control information in PDCCH/ePDCCH; Section [0157] SI windows consists of multiple time slots i.e., subframes/TTIs/slots and a UE monitors all the subframes in SI window; Section [0158] The UE receives synchronization signals PSS, SSS, BRS; Section [0160] SI message and the prior art, Hwang et al. US 20150181543 in particular Section [0017] The terminal receives synchronization signals; Section [0074] The control information transmitted through the PDCCH is denoted downlink control information (DCI); Section [0098] The UE may monitor or receive a control channel (PDCCH) per time or frequency.
However, Islam in view of Agiwal and in further view of Hwang do not render obvious in combination with other limitations in the independent claims the claim elements A method, comprising: receiving a synchronization signal block; determining, based on an index of the synchronization signal block, a first transmission subwindow corresponding to a first physical downlink control channel (PDCCH), wherein the first transmission subwindow is one of n transmission subwindows, each of the n transmission subwindows being a period of time for monitoring a PDCCH, wherein all the n transmission subwindows are comprised in two adjacent transmission windows, at least one transmission window of the two adjacent transmission windows comprises at least two transmission subwindows, n is a integer greater than 2, and wherein different transmission subwindows in the two adjacent transmission windows correspond to different indexes of synchronization signal blocks; and receiving the first PDCCH in the first transmission subwindow.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 20, 23-29, 32-38 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 20, 23-29, 32-38 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

October 14, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477